Citation Nr: 1526427	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  11-11 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a burning eye condition (hereinafter "bilateral eye disorder"), to include as secondary to asbestos, or alternatively to lead-based paint exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1960 to December 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the RO.

In Board remanded the issue on April 2013 and August 2014 for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  In August 2014, the Board remanded the Veteran's claim for a new medical opinion after finding that a previous January 2014 VA medical opinion was not adequate.  The January 2014 VA examiner found that the Veteran's diagnosed dry eye syndrome did not have its onset during service but did not explain why his in-service symptoms were not related to his current bilateral eye disorder diagnosis.  Concerning this, the Board noted that the VA opinion did not substantially comply with the April 2013 remand directives.

Pursuant to the August 2014 Board remand, a February 2015 VA medical opinion was provided by the same examiner, however, the Board again finds it not adequate.  The examiner essentially provided the exact same opinion and rationale he offered before, which the Board previously found not adequate.  Specifically, he again did not explain why the Veteran's in-service symptoms were not related to his current bilateral eye disorder diagnosis.   

As such, the Board concludes that the opinion provided by the February 2015 examiner is again inadequate and that its August 2014 remand directives have not been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 270 (1998).  Consequently, another remand is required.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Notably, a VA treatment record dated in May 2015 indicates that it is at least as likely as not that the Veteran's dry eye disability is a result of exposure to wind borne Agent Orange if for no other reasons than the very words of the Veteran's active duty record.  

However, the Board notes that a May 2009 memorandum from the U.S. Army and Joint Service Records Research Center (hereinafter "JSRRC") reflects that no evidence could be located in support of the Veteran's claim that he was exposed to tactical herbicide agents while serving aboard a Navy or Coast Guard ship.  Thus, the May 2015 VA treatment record positive nexus opinion is inadequate for rating purposes, as it is based on an inaccurate factual premise concerning the claimed in-service Agent Orange exposure.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  

As such, without further clarification, the Board is without medical expertise to ascertain whether any current eye symptoms are related to the Veteran's active service.  Thus, another VA medical opinion is needed.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's electronic claims file and a copy of this REMAND must be provided to a different qualified VA examiner.  After a review of the record on appeal, the examiner should respond to the following:

Is it at least as likely as not (i.e., there is at least a 50 percent probability) that a currently identified eye disorder had its onset during service or is otherwise casually related to nay event or circumstance of his active service?

For purposes of responding to the above, the examiner is specifically asked to address whether the Veteran's in-service complaints of ocular burning symptoms documented in September and October 1964 service treatment records are related to his current bilateral eye disorder diagnosis.  If the examiner cannot provide an answer to the above questions, the examiner is advised that he/she should explain why the requested opinions cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records/diagnostic sturdies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.  

A complete rationale with citation to relevant evidence found it eh claims file must be provided for the opinions offered.  

2.  The AOJ should then review the electronic claims file.  If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  

3.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case or statement of the case as appropriate.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




